SALCINES, Judge.
Lorenza Jackson appeals the judgment finding him to be in direct criminal contempt and sentencing him to five months and twenty nine days’ incarceration. Jackson’s contemptuous behavior occurred in the presence of the trial court, frustrated an ongoing proceeding, and is apparent on the face of the record. Thus, we affirm the trial court’s finding of direct criminal contempt. See McGlamory v. State, 723 So.2d 388 (Fla. 2d DCA 1999). However, the judgment itself did not contain a recital of the facts upon which the adjudication was based as required by Florida Rule of *380Criminal Procedure 3.880. In the context of this rule, the recitation requirement is mandatory rather than discretionary. See Gidden v. State, 613 So.2d 457 (Fla.1993). Thus, we remand this matter for the entry of a judgment which complies with rule 3.830.
Affirmed and remanded with instructions.
PARKER, A.C.J., and WHATLEY, J., Concur.